In amended consolidated proceedings to terminate parental rights pursuant to Social Services Law § 384-b, the mother appeals from two orders of the Family Court, Queens County (Hunt, J.), dated January 9, 2003 (one as to each child), which, after a fact-finding hearing, inter alia, terminated her parental rights on the ground of mental illness.
Ordered that the orders are reversed, on the law, without costs or disbursements, and the amended consolidated petitions are dismissed.
In order to terminate parental rights on the ground of mental illness, it was incumbent upon the petitioner to demonstrate by clear and convincing proof (see Social Services Law § 384-b [3] [g]) that the mother was presently, and will be for the foreseeable future, unable by reason of her mental illness to provide proper and adequate care for her children (see Social Services Law § 384-b [4] [c]). There must be strict adherence to that statutory mandate (see Matter of Daniel Aaron D., 49 NY2d 788 [1980]). In the present case, we disagree with the Family Court’s determination that the petitioner met its burden and, accordingly, we reverse.
While the evidence showed that the mother used poor judgment in the past, this did not establish by clear and convincing evidence that she was unable to care for the children Jason and Tatesha in the future. In essence, the psychologist’s opinion as to the mother’s future condition, apparently drawn from the mother’s past behavior, was not adequately supported by more recent manifestations of her condition so as to satisfy the statu*430tory test (see Matter of Dochingozi B., 57 NY2d 641 [1982]). Santucci, J.P., S. Miller, Schmidt and Rivera, JJ., concur.